Order filed, March 13, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00001-CR
                                  ____________

                      LUIS FERNANDO NOVA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 351st District Court
                              Harris County, Texas
                         Trial Court Cause No. 1506523


                                       ORDER

      The reporter’s record in this case was due February 11, 2019. See Tex. R.
App. P. 35.1. On February 12, 2019, this court granted the court reporters request
for extension of time to file the record until March 11, 2019. To date, the record
has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court issues the following order.
      We order Lindsay Arredondo, the court reporter, to file the record within 30
days of the date of this order.



                                  PER CURIAM